Title: From George Washington to Brigadier General Jacob Bayley, 9 March 1780
From: Washington, George
To: Bayley, Jacob


          
            Sir
            Head Quarters Morris Town 9th March 1780
          
          The severity of the Season having prevented the persons concerned from attending the Court Martial which was appointed to be held at this place the 20th January last, I have, for the conveniency of the parties ordered a Court to sit the 15th April next at Springfeild—You being charged by Mr Isaac Tichenor Dy Commy of purchases “With suffering a quantity of Beef at Coos to take damage thro’ your inattention and neglect—and contrary to your engagements and duty” You are desired to attend at the time and place before mentioned prepared to answer the said charge. I am Sir yr most obt Servt.
        